64 F.3d 670
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Edith SWANSON, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
No. 95-6162.(D.C. No. CIV 93-1817-W)
United States Court of Appeals, Tenth Circuit.
Aug. 24, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Plaintiff-Appellant Edith Swanson, appearing pro se, seeks leave to proceed in forma pauperis, and appeal from the judgment on jury verdict in favor of Defendant-Appellee General Motors.  The jury rejected the Plaintiff's claims of breach of contract, discrimination and retaliation.  On appeal, Ms. Swanson raises various issues concerning her trial.  "Where evidentiary materials necessary for considering an issue are not included in the record on appeal, we are unable to rule on that issue."  Taylor v. Phelan, 9 F.3d 882, 884 n. 4 (10th Cir.1993).  We lack a trial transcript, precluding our review.  Although Ms. Swanson appeared pro se and in forma pauperis below, she was responsible for requesting an adequate record.  See Fed.  R.App. P. 10(b).  Moreover, on the face of the pleadings, we cannot say that the appeal presents "a substantial question" on appeal such that the cost of a transcript might be furnished at government expense.  See 28 U.S.C. 753(f).


2
We GRANT Plaintiff's Motion for Leave to Proceed on Appeal Without Prepayment of Costs or Fees, and AFFIRM the judgment.  III R. doc. 131.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument